UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

GERALD STREEPER,                              :
                                              :
                       Plaintiff,             :       Civil Action No.:      06-2065 (RMU)
                                              :
                       v.                     :       Document No.:          15
                                              :
JACLYN ANN JOHNSON,                           :
                                              :
                       Defendant.             :

                                    MEMORANDUM OPINION

          GRANTING THE PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

       On December 4, 2006, the plaintiff filed a complaint against the defendant in the above-

captioned matter alleging negligent operation of a vehicle. On August 8, 2008, the plaintiff filed

a motion for partial summary judgment on the issue of liability against the defendant. When the

defendant failed to oppose the motion, the court directed her to show cause on or before January

23, 2009, why the motion should not be granted as conceded. To date, the defendant has failed

to oppose the plaintiff’s motion or to show cause why the motion should not be granted.

Accordingly, pursuant to Local Civil Rule 7(b), the court grants the plaintiff’s motion for partial

summary judgment. An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 4th day of February, 2009.



                                                     RICARDO M. URBINA
                                                    United States District Judge